Citation Nr: 1445027	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder degenerative joint disease with history of thoracic outlet syndrome and radiculitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the claims in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board's September 2012 remand directed the AOJ to obtain all updated VA treatment records dated from July 2007 to the present.  The AOJ obtained updated VA treatment records from the VA Medical Center (VAMC) in Alexandria, Louisiana.  However, the AOJ failed to obtain updated VA treatment records from other identified VA health care facilities that are referenced in the newly obtained treatment records.  For example, a November 2008 treatment note from the Alexandria VAMC indicates that a neurological consult was ordered through the Shreveport VAMC.  There are also multiple records showing that the Veteran received treatment through the Houston VAMC in the 2007 to 2008 time range.  As such, and with sincere apologies to the Veteran, the case must be remanded to obtain the additional outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the VA Medical Centers in Shreveport, Houston, and Alexandria, and any other VA facility identified by the appellant, should be obtained and added to the claims folder.  A specific request should be made for records from the Shreveport and Houston facilities since 2007 and records from Alexandria since September 2012.  All attempts to obtain these records must be documented in the claims file.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of the need for a new VA examination, the claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

